Citation Nr: 1643734	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-12 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for chronic obstructive pulmonary disease (COPD) prior to January 9, 2015.

2.  Entitlement to service connection for a heart disability, including as secondary to service-connected COPD.

3.  Entitlement to a temporary total evaluation pursuant to 38 C.F.R. §§ 4.29 and 4.30 based on surgical or other treatment necessitating hospitalization and convalescence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1959 to July 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a February 2015 rating decision, the RO granted the Veteran a 100 percent rating for COPD from January 9, 2015.  Accordingly, the issue of entitlement to an increased rating for the Veteran's COPD from that time is no longer before the Board.  Nothing herein should be taken as affecting that period.  The earlier period remains on appeal and is reflected by issue 1 on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a heart disorder and to a temporary total evaluation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Symptoms of the Veteran's COPD prior to January 9, 2015 do not more nearly approximate the pulmonary function test (PFT) scores required for a higher rating under the applicable diagnostic code or cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or outpatient oxygen therapy.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for COPD prior to January 9, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.96, 4.97, Diagnostic Code 6604 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the claim decided herein. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. §  5103(a); 38 C.F.R. §  3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify as to this issue was satisfied by a letter sent to the Veteran in April 2013.  The claim was last adjudicated in February 2015.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, written statements of the Veteran, and VA examination reports.

In sum, the VCAA provisions have been considered and complied with as to this issue.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. §  1155; 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. §  4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. §  4.2.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. §  4.7.  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. §  5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. §  3.102.  

Analysis

The Veteran's COPD is rated under 38 C.F.R. §  4.97, Diagnostic Code 6604.  COPD is evaluated as follows: Forced Expiratory Volume in one second (FEV-1) less than 40 percent of predicted value, ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, Diffusion Capacity of the Lung for Carbon Monoxide (DLCO) less than 40 percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or outpatient oxygen therapy (100 percent); FEV-1 of 40 to 55 percent, FEV-1/FVC of 40 to 55 percent, DLCO of 40 to 55 percent, or maximum oxygen consumption of 15 to 20 ml/kg/min (60 percent); or FEV-1 of 56 to 70 percent, FEV-1/FVC of 56 to 70 percent, or DLCO of 56 to 65 percent (30 percent).  

If the DLCO is not of record, VA is to rate based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96.  VA is to use post-bronchodilator PFT results for rating purposes unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  Id.  

The preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a 60 percent rating at any time during the appeal period.  

The Veteran was afforded a VA examination in November 2009.  The Veteran reported shortness of breath at rest and denied loss of appetite, hemoptysis, a cough with purulent sputum, a daily cough with blood-tinged sputum, orthopnea, and asthma attacks.  He had no episodes of respiratory failure and was receiving no treatment for his condition, including outpatient oxygen therapy.  The Veteran reported no overall functional impairment from his condition.  The PFT's showed post-bronchodilator FEV-1 of 68 percent predicted.  The examiner determined that a percentage for FEV-1/FVC was not applicable.  The examiner did not test DLCO because the PFT results were sufficient to evaluate the Veteran's pulmonary status.  A chest X-ray was within normal limits.  There were no complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon dioxide retention.  The examiner found that, as a result of his COPD, the Veteran should avoid strenuous activities.  

The Veteran was afforded an additional VA examination in May 2013.  An X-ray revealed that the Veteran was status post median sternotomy surgery but that he had no acute cardiopulmonary disease.  The X-ray was otherwise unremarkable.  The examiner noted that the Veteran's respiratory condition required the use of inhalational bronchodilator therapy and inhalational anti-inflammatory medication, but not oral or parenteral corticosteroid medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  There were no cardiopulmonary complications such as cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  The PFT's showed post-bronchodilator FEV-1 of 65 percent predicted and FEV-1/FVC of 97 percent.  The examiner found that DLCO testing was not indicated for the Veteran's condition, that the PFT results reflected the Veteran's current pulmonary function, and that the FEV-1 result was the most accurate reflection.  Exercise capacity testing was not performed.  The examiner found that the Veteran's COPD rendered him unable to work active jobs.  

Additional VA PFT's in April 2014 showed post-bronchodilator FEV-1 of 63 percent, FEV-1/FVC of 84 percent, and DLCO of 75 percent. 

The Veteran was afforded another VA examination on January 9, 2015.  The examiner noted that the Veteran's respiratory condition required the use of inhalational bronchodilator therapy but not oral or parenteral corticosteroid medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  There were no cardiopulmonary complications such as cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  An X-ray was within normal limits.  The PFT's showed post-bronchodilator FEV-1 of 24 percent predicted, FVC of 35 percent predicted, and FEV-1/FVC of 69 percent.  The examiner found that DLCO testing was not indicated for the Veteran's condition, that the PFT results reflected the Veteran's current pulmonary function, and that the FVC result was the most accurate reflection.  Exercise capacity testing was not performed.  The PFT's list a date of January 9, 2014 but, given that this is exactly one year prior to the examination and that it is a common mistake to accidentally list dates in early January as occurring during the previous year, the Board finds that this was likely a typographical error.  The examiner found that the Veteran's COPD prevented moderate to heavy exertion.  Based on this examination, the RO assigned the Veteran a 100 percent rating for COPD from January 9, 2015.

The above evidence reflects that the symptoms of the Veteran's COPD do not more nearly approximate the criteria for a 60 percent rating during the period on appeal.  His PFT scores did not more nearly approximate FEV-1 of 40 to 55 percent predicted or FEV-1/FVC of 40 to 55 percent.  Rather, the scores more nearly approximated those that warrant a 30 percent rating.  There was no evidence of other factors that could warrant a higher rating, such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or outpatient oxygen therapy.  Diagnostic Code 6604 applies directly and specifically to COPD and there are no other Diagnostic Codes that might apply to the Veteran's COPD.  

The Board has also taken the Veteran's lay statements into account.  The Veteran is competent to report his own observations with regard to the symptomatology of his COPD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, nothing in the Veteran's lay statements indicates that his COPD met the criteria for a rating in excess of 30 percent prior to January 9, 2015.  

Based on the evidence of record, the Veteran's COPD does not warrant a schedular rating in excess of 30 percent at any time during the appeal period.  

As a final matter, the Board has also considered whether the Veteran's COPD represents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

In reaching the conclusion above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 30 percent for COPD prior to January 9, 2015 is denied.  


REMAND

The Veteran's representative contended in a September 2016 statement that the Veteran's claimed heart disability is secondary to his service-connected COPD.  The evidence of record does not include a medical opinion addressing that theory of entitlement.  Therefore, the Board finds that an additional VA medical opinion is needed to determine the nature and etiology of that disorder.  

Because the Veteran's claim of entitlement to a temporary total evaluation is based on surgery for his claimed heart disability, those issues are inextricably intertwined and the Board cannot fairly proceed in adjudicating the total evaluation claim until the heart claim has been resolved.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain copies of all pertinent, outstanding records from the VA Medical Center and its associated clinics where the Veteran receives treatment.  All attempts to obtain records should be documented in the claims folder.

2.  After the development in paragraph 1 has been accomplished, schedule the Veteran for an examination for determining the current nature and likely etiology of any heart disorder.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  All appropriate testing should be conducted, and the examiner must provide an opinion as to whether it is as likely as not (that is, a probability of 50 percent or greater) that any current heart disorder had its origin in service or is in any way related to the Veteran's active service, including whether it was caused or aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service connected COPD.  In responding the examiner is asked to indicate whether there is other likely etiology of a heart disorder, if unrelated to service.  

The rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms and treatment and that his lay statements must be taken into account in formulating the opinion.

3.  The AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures. 

4.  Thereafter, the AOJ should readjudicate the issues, including the issue of entitlement to a temporary total evaluation.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


